—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 18, 2000, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his employment as a maintenance mechanic after disregarding repeated orders from the employer to report to an assigned work area and resolve any work-related disputes later in the afternoon. Inasmuch as claimant’s conduct of failing to comply with a reasonable request of the employer amounted to insubordination, substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant’s employment was terminated due to disqualifying misconduct (see, Matter of Taryn, 284 AD2d 642; Matter of Harpule, 241 AD2d 610). Furthermore, the Board is not bound by any subsequent arbitration decision reinstating claimant to his employment (see, Matter of Tucek, 277 AD2d 628, 629).
Cardona, P. J., Spain, Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.